 



EXHIBIT 10(f)

EMPLOYMENT AGREEMENT

      THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into to be
effective as of February 4, 2005 (the “Effective Date”), between PEERLESS MFG.
CO. (“Employer”), and RICHARD L. TRAVIS, JR. (“Employee”).

Section 1. Employment.

      1.1 Employment and Term. Subject to the terms and conditions of this
Agreement, Employer agrees to employ Employee as Chief Financial Officer and
Vice President-Administration pursuant to this Agreement. Employee will be
employed under this Agreement for a term beginning on the Effective Date and
ending on the first anniversary date of the Effective Date, unless Employee’s
employment is terminated earlier as provided in Section 4 below. Sections 2, 3,
and 5 of this Agreement shall survive any termination of Employee’s employment
with Employer or the expiration or termination of this Agreement.

      1.2 Duties. At all times during the course of Employee’s employment with
Employer, Employee agrees to perform the duties associated with such position
diligently and to devote all of his business time, attention and efforts to the
business of Employer. Employee agrees to comply with the policies, procedures
and guidelines established by Employer from time to time. Employee agrees to
perform his duties faithfully and loyally and to the best of his abilities, and
shall use his best efforts to promote the business of Employer.

      1.3 Supervision. Employee shall perform the duties of employment under the
direction and supervision of Employer’s Chief Executive Officer.

Section 2. Non-Competition.

      2.1 Non Competition.

      (a) Employee agrees that during the term of his employment and for a
period of one (1) year following termination of his employment (regardless of
whether Employee is terminated without Cause (as defined in Section 4.1(c)
below), for Cause, voluntarily resigns or otherwise), neither Employee nor any
person or entity directly or indirectly controlling, controlled by or under
common control with Employee, shall directly or indirectly, on his own behalf or
as an employee or other agent of or an investor in another person:

      (i) engage in any business conducted by Employer during Employee’s term of
employment with Employer (collectively, the “Business”);

      (ii) influence or attempt to influence any customer or supplier of
Employer or any affiliate of Employer to purchase goods or services related to
the Business from any person other than Employer or such affiliate; or

 



--------------------------------------------------------------------------------



 



      (iii) employ or attempt to employ any individuals who are then or have
been employees of Employer or any affiliate of Employer during the preceding
12 months, or influence or seek to influence any such employees to leave
Employer’s or such affiliate’s employment.

      (b) Employee specifically acknowledges that Employer’s products are sold
in a world market and that Employee has been engaged with regard to Employer’s
products and Employer’s customers throughout the world without geographic
limitation, and accordingly that the restrictive covenant regarding competition
contained in this Section 2.1 shall apply without geographic limitation.

      (c) Employee acknowledges that his obligations under this Section 2.1 are
a material inducement and condition to Employer’s entering into this Agreement
and the Related Agreement (as defined in Section 5.10 below). Employee
acknowledges and agrees that the restrictions set forth in this Section 2.1 are
reasonable as to time, geographic area and scope of activity and do not impose a
greater restraint than is necessary to protect the goodwill and other business
interests of Employer, and Employee agrees that Employer is justified in
believing the foregoing.

      (d) If any provision of this Section 2.1 should be found by any court of
competent jurisdiction to be unenforceable by reason of its being too broad as
to the period of time, territory, and/or scope, then, and in that event, such
provision shall nevertheless remain valid and fully effective, but shall be
considered to be amended so that the period of time, territory, and/or scope set
forth shall be changed to be the maximum period of time, the largest territory,
and/or the broadest scope, as the case may be, which would be found enforceable
by such court

      (e) Employee acknowledges that Employee’s violation or attempted violation
of this Section 2.1 will cause irreparable damage to Employer or its affiliates,
and Employee therefore agrees that Employer shall be entitled as a matter of
right to an injunction, out of any court of competent jurisdiction, restraining
any violation or further violation of such agreements by Employee or others
acting on his behalf. Employer’s right to injunctive relief will be cumulative
and in addition to any other remedies provided by law or equity.

Section 3. Confidentiality; Nondisparagement; Conflict of Interest.

      3.1 Confidentiality.

      (a) In the course of his employment with Employer, Employee may receive or
have access in the future to commercially valuable, confidential or proprietary
information (“Confidential Information”). Confidential Information means all
information, whether oral or written, previously or hereafter developed,
acquired or used by Employer and relating to the business of Employer that is
not generally known to others in Employer’s area of business, including without
limitation (i) any trade secrets, work product, processes, analyses or know-how
of Employer; (ii) Employer’s advertising, product development, strategic and
business plans and information, including customer and prospect

-2-



--------------------------------------------------------------------------------



 



lists; (iii) the prices at which Employer has sold or offered to sell its
products or services; and (iv) Employer’s financial statements and other
financial information.

      (b) Employee acknowledges and agrees that the Confidential Information is
and shall be the sole and exclusive property of Employer. Employee shall not use
any Confidential Information for his own benefit or disclose any Confidential
Information to any third party (except in the course of performing his
authorized duties for Employer under this Agreement), either during or
subsequent to his employment with Employer.

      (c) Specifically, Employee agrees that, except as expressly authorized in
writing by Employer, or as may be required by law or court order, Employee shall
(i) not disclose Confidential Information to any third party, (ii) not copy
Confidential Information for any reason, and (iii) not remove Confidential
Information from Employer’s premises. Upon termination of his employment with
Employer, Employee shall promptly deliver to the Employer all Confidential
Information, including documents, computer disks and other computer storage
devices and other papers and materials (including all copies thereof in whatever
form) containing or incorporating any Confidential Information or otherwise
relating in any way to the Employer’s business that are in his possession or
under his control.

      (d) Employee acknowledges that Employee’s violation or attempted violation
of this Section 3.1 will cause irreparable damage to Employer or its affiliates,
and Employee therefore agrees that Employer shall be entitled as a matter of
right to an injunction, out of any court of competent jurisdiction, restraining
any violation or further violation of such agreements by Employee or others
acting on his behalf. Employer’s right to injunctive relief will be cumulative
and in addition to any other remedies provided by law or equity.

      3.2. Covenant of Nondisparagement. In consideration of this Agreement and
the Related Agreement, Employee agrees and promises that, during the term of and
at all times after the termination of this Agreement (regardless of whether
Employee is terminated without Cause, for Cause, voluntarily resigns or
otherwise), not to make any libelous, disparaging or otherwise injurious
statements about or concerning Employer or any of its affiliates, their
officers, employees or representatives. Such prohibited statements include any
statement that is injurious to the business or business reputation of any of
Employer, its affiliates or their employees or representatives, but does not
include reasonable statements of disagreement that Employee makes for the
purpose of protecting or enforcing any of his rights or interests hereunder or
defending against any claim or claims of Employer, so long as such statements
are not slanderous or libelous and are delivered in terms as would ordinarily be
considered customary and appropriate.

      3.3. Conflict of Interest. Employee agrees that during the term of this
Agreement without the prior approval of the Board of Directors of Employer,
Employee shall not engage, either directly or indirectly, in any activity which
may involve a conflict of interest with Employer or its affiliates (a “Conflict
of Interest”), including ownership in any supplier, contractor, subcontractor,
customer or other entity with which Employer does business (other than as a
shareholder of less than one percent of a publicly traded class of securities)
or accept

-3-



--------------------------------------------------------------------------------



 



any material payment, service, loan, gift, trip, entertainment or other favor
from a supplier, contractor, subcontractor, customer or other entity with which
Employer does business and that Employee shall promptly inform the Chief
Executive Officer or the Board of Directors of Employer as to each offer
received by Employee to engage in any such activity. Employee further agrees to
disclose to Employer any other facts of which Employee becomes aware which might
involve or give rise to a Conflict of Interest or potential Conflict of
Interest.

Section 4. Termination.

      4.1 Termination by Employer.

      (a) Employer may terminate Employee’s employment without Cause upon no
less than sixty (60) days prior written notice of termination to Employee, or at
Employer’s option, upon immediate written notice provided the Employer provides
Employee sixty days of base salary and benefit continuation in lieu of sixty
days’ notice. In the event of any such termination without Cause, Employer shall
pay Employee as severance compensation, a lump sum payment in an amount equal to
fifty percent (50%) of Employee’s then current base salary annualized less
(i) any base salary paid to Employee from the date of notice of termination
until the effective date of termination and/or (ii) any base salary paid to
Employee in lieu of such sixty days’ notice. The Employer’s obligation to pay
the severance compensation is expressly conditioned upon the Employee entering
into a Waiver and Release at the time of termination in a form acceptable to the
Employer which releases any and all claims the Employee has or may have arising
from or relating to his employment and termination from employment, including
without limitation, any claims arising under this Agreement or any other
agreement or understanding relating to Employee’s employment with the Employer.
In the event of any such termination without Cause, except as aforesaid,
Employer shall have no other obligations to pay any base salary, incentive
compensation or bonus or provide for any benefits to Employee after the
effective date of such termination. As used herein, “base salary” excludes any
bonus or incentive compensation.

      (b) Employer may discharge Employee for Cause at any time without prior
notice. In the event of any such termination for Cause, Employer’s obligations
to pay any base salary, incentive compensation or bonus or provide for any
benefits to Employee shall terminate immediately upon the effective date of such
termination.

      (c) As used herein, “Cause” shall mean any of the following:

      (i) the conviction of Employee by a court of competent jurisdiction of any
felony or crime involving moral turpitude;

      (ii) commission by Employee of an intentional material act of fraud to his
pecuniary benefit in connection with his duties or in the course of his
employment with Employer, as reasonably determined by Employer’s Board of
Directors; or

-4-



--------------------------------------------------------------------------------



 



      (iii) the intentional and continued failure by Employee to substantially
perform his duties hereunder, or the intentional wrongdoing by Employee
resulting in material injury to Employer. No act, or failure to act, on the part
of Employee shall be deemed “intentional” unless done, or omitted to be done, by
Employee not in good faith and without reasonable belief that his action or
omission was in the best interests of Employer.

      4.2 Termination by Employee. Employee may resign from Employee’s
employment hereunder (whether for voluntary retirement or otherwise) upon no
less than sixty (60) days prior written notice of resignation to Employer. If
Employee voluntarily resigns from his employment with Employer during the term
hereof (whether for voluntary retirement or otherwise), Employer’s obligations
to pay any base salary, incentive compensation or bonus or provide for any
benefits shall terminate immediately upon the effective date of such
resignation. Upon retirement, Employee shall be entitled to all benefits (if
any) provided by Employer in the ordinary course to other executive officers of
Employer at comparable retirement age.

      4.3 Termination on Death of Employee. This Agreement shall terminate
automatically upon the death of Employee and all rights of Employee, his heirs,
executors and administrators to salary, bonus, incentive compensation or
benefits shall terminate immediately, except as otherwise provided in Employer’s
benefits plans in effect at such time.

      4.4 Termination by Disability. Employer may terminate Employee’s
employment hereunder upon Employee becoming Disabled (as defined below). Upon
such termination, Employer shall pay Employee a lump sum payment in an amount
equal to fifty percent (50%) of Employee’s then current base salary annualized,
and Employee shall be entitled to all other disability benefits then in effect
(if any) provided by Employer to all other executive officers of Employer. For
purposes of this Agreement, “Disabled” means any mental or physical impairment
lasting more than 180 consecutive or non-consecutive calendar days that prevents
Employee from performing the essential functions of his position with or without
reasonable accommodation as determined by a physician mutually agreeable to
Employee and Employer. Employee agrees to submit to appropriate medical
examinations and authorize his physicians to release medical information
necessary to determine whether Employee is Disabled for purposes of this
Agreement.

Section 5. Miscellaneous.

      5.1 Notice. Any notice required or permitted under this Agreement must be
in writing and shall be deemed to have been given when delivered personally or
by overnight courier service or three days after being sent by mail, postage
prepaid, at the address indicated below or to such changed address as such
person may subsequently give such notice of:

      if to Employer:

Peerless Mfg. Co.
2819 Walnut Hill Lane
Dallas, Texas 75229
Attn: Chairman, Board of Directors

-5-



--------------------------------------------------------------------------------



 



      if to Employee:

Richard L. Travis, Jr.
1226 Whispering Oaks
DeSoto, Texas 75115

      5.2 Assignment. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, personal
representatives, successors, and assigns. Except as otherwise provided herein,
this Agreement may not be assigned by any party hereto without the prior written
consent of the other party hereto. Employer shall require any successor, and any
corporation or other person which is in control of such successor, to all or
substantially all of the business and/or assets of Employer (by purchase,
merger, consolidation or otherwise), by agreement in form and substance
reasonably satisfactory to Employee, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that Employer would be
required to perform it if no such succession had taken place. Failure of
Employer to obtain such agreement prior to the effectiveness of any such
succession shall be a material breach of this Agreement by Employer. As used in
this Agreement, “Employer” shall mean Employer as herein before defined and any
successor to its business and/or all or part of its assets as aforesaid which
executes and delivers the assumption agreement provided for in this Section 5.2
or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.

      5.3 Tax Treatment. In the event that the total compensation paid to
Employee, taking into account all cash payments under the Related Agreement or
otherwise, shares of stock, accelerated vesting of stock options, and bonuses,
if any, is found to constitute “an excess parachute payment” within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended, then Employer
shall pay to Employee, in addition to the total compensation paid to Employee,
but without duplication, an additional amount which, after reduction for income
taxes and excise taxes on such additional amount, is sufficient to provide for
the payment of any excise tax that may be due by Employee on the total
compensation paid by Employer to Employee.

      5.4 Headings. The section headings used herein are for reference and
convenience only and shall not enter into the interpretation hereof.

      5.5 Counterparts. This Agreement may be executed in one or more
counterparts for the convenience of the parties hereto, all of which together
shall constitute one and the same instrument.

      5.6 Amendment and Waiver. The provisions of this Agreement may be amended
or waived only by written agreement of Employer and Employee, and no course of
conduct, failure or delay in enforcing the provisions of this Agreement shall
effect the validity, binding effect or enforceability of this Agreement.

      5.7 Severability. Any provision or portion of a provision of this
Agreement that is held to be invalid or unenforceable will be severable, and
this Agreement will be construed and enforced as if such provision, or portion
thereof, did not comprise a part hereof, and the remaining provisions or
portions of provisions will remain in full force and effect. In lieu of each
invalid or unenforceable provision there will be added automatically as part of
this Agreement a provision as

-6-



--------------------------------------------------------------------------------



 



similar in terms to such invalid or unenforceable provision as may be possible
and be legal, valid, and enforceable.

      5.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to any
conflicts of law rule or principle that might require the application of the
laws of another jurisdiction.

      5.9 Disputes. The parties to this Agreement agree that in the event there
is a dispute or controversy between them that cannot be settled through direct
discussions, it is in the best interests of all for such dispute or controversy
to be resolved in the shortest time and with the lowest cost of resolution as
practicable. Consequently, any such dispute, controversy or claim between the
parties to this Agreement will not be litigated, but instead will be resolved by
arbitration in accordance with Title 9 of the U.S. Code (United States
Arbitration Act) and the Commercial Arbitration Rules of the American
Arbitration Association (the “Rules”), and judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. The
arbitration will be before one neutral arbitrator and will proceed under the
Expedited Procedures of said Rules. The arbitration will be held in Dallas,
Texas, or such other place as may be selected by mutual agreement. The
arbitrator will have the discretion to order a prehearing exchange of
information by the parties, and to set limits for both the scope and time period
of such exchange. All issues regarding exchange requests will be decided by the
arbitrator. Neither party nor the arbitrator may disclose the existence, content
or results of any arbitration hereunder, unless required to do so by court or
regulatory order, without the prior written consent of both parties. Fees and
expenses of the arbitration itself will be borne by the parties equally;
provided, however, the arbitrator will also be authorized to award to the
prevailing party all or that fraction of its reasonable costs and fees as is
deemed equitable. This provision will not apply to any injunctive relief sought
by the Company or any of its affiliate under Section 2 or 3 of this Agreement.

      5.10 Entire Agreement. This Agreement and that certain Agreement, dated
August 12, 2002, between Employer and Employee regarding certain agreements
effective upon a “Change-in-Control” (the “Related Agreement”) embody the
complete agreement between Employer and Employee regarding the subject matter
hereof and the same supersede all prior agreements or understandings (including
without limitation the Employment Agreement dated February 4, 2002 and the
Amendment to Employment Agreement dated August 12, 2002), whether oral, written
or otherwise, between the parties hereto that may have related in any way to the
subject matter hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-7-



--------------------------------------------------------------------------------



 



EMPLOYER:

PEERLESS MFG. CO.

/s/ Sherrill Stone
Sherrill Stone,
Chairman of the Board and
Chief Executive Officer

EMPLOYEE:

/s/ Richard L. Travis
Richard L. Travis

-8-